AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                                                        FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


   JAMES A. CLEMENTS; and JASON CLEMENTS,                                                                     Nov 15, 2019
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-201-RMP
    CONFEDERATED TRIBES OF THE COLVILLE                              )
       RESERVATION; and COURT OF THE                                 )
    CONFEDERATED TRIBES OF THE COLVILLE
              RESERVATION,
                            Defendant
                                             JUDGMENT OF DISMISSAL
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion to Dismiss (ECF No. 8) is GRANTED.
’
              This matter is dismissed without prejudice, and without costs or fees for any party, for lack of subject matter jurisdiction
              pursuant to Fed. R. Civ. P. 12(b)(1).



This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                          on a motion to
      Dismiss (ECF No. 8)


Date: 11/15/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
